department of the treasury internal_revenue_service washington d c q q q q oct se tep rats tax_exempt_and_government_entities_division ics a attn vice president finance legend taxpayer a company a company b company c plan x plan y plan section u trust t country w agency z treaty exchange of notes date p a this letter is in response to your date request for letter rulings with respect to issues arising under the treaty facts taxpayer a a country w citizen and united_states_resident alien who is not a lawful permanent resident green card holder is currently an employee of company a a united_states_corporation from taxpayer a was employed by company b a country w employer’ which is a memberof the same controlled_group_of_corporations as company a on january br the united_states to work for company a for a period expected to last five years company b seconded taxpayer a to ll taxpayer a has been a participant in plan x sponsored by company b since plan x amended is currently embodied in plan section u of plan y which is sponsored by company c plan x is funded through trust t and together plan x and trust t comprise what is collectively referred to herein as country w scheme plan x is a defined_benefit_plan that is an approved retirement benefits scheme for the purposes of chapter of part xiv of income and corporation taxes act of country w the country w scheme requires both employer contributions and employee contributions which are deductible or excludable for country w income_tax purposes by company b and participating employees respectively in addition participants are permitted to make additional voluntary contributions subject_to limits imposed by agency z and the plan’s trustees trustees’ company a sponsors a qualified defined_benefit_plan and a qualified defined_contribution_plan that includes a cash-or-deferred arrangement qualified under internal_revenue_code sec_401 but taxpayer a does not participate in either plan taxpayer a wishes to continue his active_participation in the country w scheme for as long as he continues to be employed by company a or any other u s affiliate of company b such participation would require taxpayer a to make employee contributions to the country w scheme company a and company b intend that company a would make related employer contributions to the country w scheme taxpayer a’s required contributions to the country w scheme would be percent of his compensation in excess of times the lower earning limit defined in plan x for en subsequent years taxpayer a represents that this would result in a contribution of an amount expected to be less than the applicable limitation on the exclusion for elective_deferrals prescribed by code sec_402 company a has requested the following private letter rulings with regard to the desired arrangement for purposes of article of the treaty the country w scheme generally corresponds to a pension scheme established in the united_states to the extent company a makes contributions under the provisions of the country w scheme to satisfy the funding requirements relating to taxpayer a’s benefit accruals under the country w scheme those contributions will be tax- deductible by company a in computing company a’s business profits in the united_states law_and analysis code sec_402 in summary sets forth the limits on the amount of elective_deferrals an individual taxpayer may take for a taxable_year code sec_404 in pertinent part sets forth the rules governing deductions for contributions of an employer made to retirement plans qualified within the meaning of code sec_401 code sec_415 in pertinent part sets forth the limitations on contributions and other additions that may be made with respect to a participant to defined contribution plans qualified within the meaning of code sec_401 and on benefits that may be provided to a participant by defined benefit plans qualified within the meaning of code sec_401 a paragraph o of article general definitions of the treaty provides that the term nension scheme means any plan scheme fund trust or other arrangement established in a contracting state which is both generally exempt from income_taxation in that state and operated principally to administer or provide pension or retirement benefits or to earn income for the benefit of one or more such arrangements paragraph of article pension schemes of the treaty provides that where an individual who is a resident of a contracting state is a participant in a pension scheme established in the other contracting state income earned by the pension scheme may be taxed as income of that individual only when and subject_to paragraph sec_1 and of article pensions social_security annuities alimony and child_support of the treaty to the extent that it is paid to or for the benefit of that individual from the pension scheme and not transferred to another pension scheme paragraph of article of the treaty provides that where an individual who is a participant in a pension scheme established in a contracting state exercises an employment or self-employment in the other contracting state a contributions paid_by or on behalf of that individual to the pension scheme during the period that he exercises an employment or self-employment in the other state shall be deductible or excludible in computing his taxable_income in that other state and b any benefits accrued under the pension scheme or contributions made to the pension scheme by or on behalf of the individual’s employer during that period shall not be treated as part of the employee’s taxable_income and any such contributions shall be allowed as a deduction in computing the business profits of his employer in that other state the reliefs available under this paragraph shall not exceed the reliefs that would be allowed by the other state to residents of that state for contributions to or benefits accrued under a pension scheme established in that state _ emphasis added paragraph of article of the treaty provides that the provisions of article shall not apply unless a contributions by or on behalf of the individual or by or on behalf of the individual's employer to the pension scheme or to another similar pension scheme for which the first-mentioned pension scheme was substituted were made before the individual began to exercise an employment or self- employment in the other state and b the competent_authority of the other state has agreed that the pension scheme generally corresponds to a pension scheme established in that other state emphasis added the exchange of notes to the treaty provides that with reference to article b and d of the treaty the pension schemes listed with respect to a contracting state in the exchange of notes in connection with article shall generally correspond to the pension schemes listed in the exchange of notes with respect to the other contracting state the exchange of notes provides that with reference to article of the treaty it is understood that pension schemes shall include the following and any identical or substantially_similar schemes which are established pursuant to legislation introduced after the date of signature of the convention a under the law of the country w employment-related arrangements other than a social_security scheme approved as retirement benefit schemes for the purposes of chapter of part xiv of the income and corporation taxes act and personal pension schemes approved under chapter iv of part xiv of that act and b under the law of the united_states qualified_plans under sec_401 of the internal_revenue_code individual retirement plans including individual retirement plans that are part of a simplified_employee_pension plan that satisfies sec_408 individual_retirement_accounts individual retirement annuities sec_408 accounts and roth iras under sec_408a sec_403 qualified annuity_plans and sec_403 plans emphasis added with respect to company a’s ruling_request one pursuant to the exchange of notes with reference to article sec_3 and b country w pension schemes eligible for the benefits of article of the treaty include employment-related arrangements approved as retirement benefit schemes for the purposes of chapter of part xiv of the income and corporation taxes act taxpayer a has submitted an approval letter dated date from agency z which indicates that plan x has been approved as a retirement benefits scheme for the purposes of chapter of part xiv income and corporation taxes act accordingly plan x generally corresponds to a pension scheme established in the united_states with respect to company a’s second ruling_request contributions were made to the prior to the time taxpayer a began country w scheme by taxpayer a and company a to exercise employment in the united_states and as discussed above the country w scheme generally corresponds to a pension scheme established in the united_states therefore both of the requirements of article are met therefore article b applies with the result that where an individual who is a participant in a pension scheme established in the country w exercises an employment in the united_states any contributions made to the pension scheme by or on behalf of the individual’s employer during that period will be allowed as a deduction in computing the business profits of the individual’s employer in the united_states accordingly article allows company a a deduction in computing its u s business profits for any contributions made to the country w scheme with respect to taxpayer a however we note that the treasury department’s technical explanation to the treaty x quo cued states that the deduction of employer contributions under article is subject_to the limitations of sec_415 and sec_404 the technical explanation further states that the sec_404 limitation on deductions is calculated as if the individual were the only employee covered by the plan thus our response to company a’s second ruling_request incorporates the limitations imposed by article which provides that the reliefs available under that article may not exceed the reliefs that would be allowed by the united_states to united_states residents for contributions to or benefits accrued under a pension scheme established in the united_states if taxpayer a were not a resident of one of the our response to this second ruling_request applies so long as taxpayer a is a u s resident but not a u s citizen or lawful permanent resident as this is key to the application of article a contracting states he would not be eligible for the benefits of article alternatively if taxpayer a were a u s citizen or a green card holder he could not claim the benefits of article because article b lists article as an exception to the saving clause of article article b is applicable only to individuals who are neither citizens of nor have been admitted for permanent residence in the host state therefore it is essential for purposes of article that taxpayer a be neither a u s citizen nor a lawful permanent resident green card holder accordingly based on the facts submitted by company a’s representative and the treaty analysis set forth previously we conclude with respect to company a’s letter_ruling requests as follows for purposes of article of the treaty the country w scheme generally corresponds to a pension scheme established in the united_states for as long as taxpayer a is resident in the u s but is not either a u s citizen or a permanent resident to the extent company a makes contributions under the provisions of the country w scheme to satisfy the funding requirements relating to taxpayer a’s benefit accruals under the country w scheme those contributions will be tax-deductible by company a in computing company a’s business profits in the united_states to the extent the limitations of code sec_404 and sec_415 are not exceeded no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish about this ruling please contact esquire i to ipauire at phone-not a toll-free number or address any correspondence to se t ep ra t3 fax please sincerely yours a frances v employee_plans technical group sloan manager enclosures deleted copy of letter_ruling notice of intention to disclose
